Citation Nr: 1234903	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  02-20 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cold injury residuals.

2.  Entitlement to service connection for loss of use of the right upper extremity.

3.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left calf, assigned a 10 percent rating prior to February 26, 2007, and a 20 percent rating effective that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1969 and November 1971 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2002.  With respect to the issues remaining on appeal, the issues of increased ratings for lumbosacral spine and shell fragment wound disabilities were remanded by the Board in June 2008 and July 2011.  The issues of service connection for cold injury residuals of the hands and feet and loss of use of the right upper extremity were denied by the Board in June 2008.  The veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in May 2011, the Court vacated the June 2008 Board decision as to those issues, and remanded the matters to the Board for further action.  

In April 2008, the appellant appeared at a videoconference hearing held before a Veterans Law Judge (VLJ) who has since retired from the Board.  In a letter dated in June 2012, the Veteran was offered an opportunity to appear at another hearing.  He was told that if he did not respond within 30 days of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  He responded, but refused to select any of the choices pertaining to whether or what type of Board hearing he wanted.  Because the Veteran did not indicate that he wished to appear at another hearing within 30 days of the June 2012 letter, the Board finds that another hearing is not indicated.  

The veteran has been entitled to a total rating based on individual unemployability due to the severity of his multiple service-connected disabilities from May 1996.  He has also been entitled to special monthly compensation under the provisions of 38 U.S.C.A. § 1114, subsection (k) , on account of loss of use of a creative organ since September 2003.  Service connection is currently in effect for degenerative disc disease of the lumbar spine with body dysfunction and erectile dysfunction, rated as 40 percent disabling from May 1996; peptic ulcer disease with hiatal hernia, rated as 40 percent disabling from May 1996; seborrheic dermatitis, rated as 30 percent disabling from January 1992; residuals of a shrapnel wound of the left calf, rated as 20 percent disabling from February 2007; neuralgia with right lower extremity, rated as 10 percent disabling from September 2003; condyloma acuminata, perirectal and genital areas, excised, rated as noncompensably disabling from January 1992; and arcus senilis in both eyes, rated as noncompensably disabling from April 2005.  With consideration of the bilateral factor, his combined disability rating is 90 percent. 

At the Board videoconference hearing in April 2008, the Veteran and his representative raised the issue of his entitlement to service connection for loss of visual acuity, secondary to lupus.  Service connection for lupus, however, was denied by the Board in July 2011, and service connection is already in effect for an eye disorder, bilateral arcus senilis, rated noncompensably disabling.  He did not testify that this condition had worsened, or otherwise indicate that he was claiming an increased rating for arcus senilis.  Therefore, the Board finds that a claim for service connection or increased rating for a visual condition has not been raised; if the Veteran wishes to pursue any claims concerning visual conditions, he should so notify the RO.  

In July 2012, a copy of a notice of disagreement with a March 2012 rating decision, denying service connection for myocardial chest pain, was received at the Board and associated with the claims file.  Although the March 2012 rating decision is not in the claims file, there is a copy of the rating decision in the Veteran's Virtual VA file.  Virtual VA is a paperless claims processing system where, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  VA is in the process of transitioning to this new system, and in the meantime, most claims files are still largely paper, but with some information available in Virtual VA.  

Due to several distinguishing features, however, the Board finds that a remand for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), is not warranted.  In determining that the Board had jurisdiction in Manlincon, the Court observed that the RO rating decision underlying the first issue (the issue on appeal) also denied the second (omitted) issue, and that the notice of disagreement as to the second issue was contained in the substantive appeal of the first issue.  See Manlincon, at 240.  Neither of these factors is present in the instant case; indeed, both the rating decision and the notice of disagreement were generated many years after the present appeal was perfected.  

Further, in Manlincon, the RO failed to construe the communication as a notice of disagreement.  In contrast, in the instant case, a notation by the RO on the notice of disagreement shows that the RO has accepted the notice of disagreement.  Moreover, in the notice of disagreement, the Veteran requested review by a Decision Review Officer (DRO), which must be undertaken at the RO prior to any action by the Board.  Finally, VA policy is that Board remands such as the one in this case are not returned to the RO for additional action, but rather to the Appeals Management Center (AMC).  New claims continue to be developed at the RO using a temporary file.  To remand the issue to the AMC would result in duplication of actions already in process at the RO, review of an incomplete record, and/or unnecessary delay caused by transferring a temporary file, which the RO is still working on, to the AMC.  Therefore, it would be premature for the Board to accept jurisdiction at this juncture.  Hence, a remand for the RO to accomplish actions which are already in process is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

In numerous documents, the Veteran has made vague allegations of clear and unmistakable error (CUE) in prior decisions.  The allegations have not been raised with sufficient specificity for the Board to identify any CUE claim involving a specific prior, final denial by the RO or the Board.  If the Veteran wishes to claim CUE in a prior final rating decision, he should file a claim with the RO, which identifies the specific final rating decision(s) as well as the alleged error or errors in the decision.  For CUE in a final Board decision, he must file a CUE motion directly with the Board, identifying the Board decision and specific errors.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the issues of increased ratings for degenerative disc disease of the lumbosacral spine and shell fragment wound residuals, these issues were remanded by the Board in July 2011.  Although the requested examinations were provided, there is no evidence, including in Virtual VA, that the claim was reviewed by the RO/AMC, or that a supplemental statement of the case (SSOC) was furnished after the examination.  Indeed, it appears that the AMC's development was interrupted by the file being forwarded to the Court and now the Board.  The additional evidence must be reviewed by the RO/AMC in the first instance, followed by issuance of a SSOC.  See 38 C.F.R. §§ 19.31(c), 19.37 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required).

As to the issues of service connection for cold injury residuals of the hands and feet and loss of use of the right upper extremity, the Court remanded the issues for the Board to determine whether the evidence meets the low threshold that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service, thus warranting an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Concerning the issue of service connection for cold injury residuals the Board finds that an examination is warranted, because the Veteran claims that he sustained frostbite in service, which he is competent to state, and the evidence does not show that he has been provided with a cold injury protocol examination.  Regarding service connection of loss of use of the right upper extremity, the Veteran is competent to state that he has loss of use of an extremity, and the Board finds that an examination is indicated.  In this regard, competence and credibility are separate matters, and the Board is of the opinion that the evidence is sufficient to warrant an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the following:
*  A cold injury protocol examination to determine whether the Veteran has disability in his upper and/or lower extremities consistent with cold injury residuals, and, if so, whether it is at least as likely as not (50 percent or greater probability) that such residuals are related to cold injury claimed to have occurred during service;
*  Whether the Veteran has loss of use of the right upper extremity (hand, arm, and shoulder), and, if so, whether it is at least as likely as not (50 percent or greater probability) that such residuals were of service onset or otherwise related to any events which occurred in service.  
The entire multi-volume claims folder must be made available to the examiner in conjunction with the examination.  Any essential tests and studies, which are not already of record, should be accomplished.  A rationale for the opinions should be provided.

2.  After ensuring that any actions needed to comply with VA's duty to assist and notice obligations are accomplished, adjudicate the claims on appeal of:
* Service connection for cold injury residuals of the upper and lower extremities; 
* Service connection for loss of use of the right upper extremity (hand, arm, and shoulder);
* Evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine;
* Increased evaluation for residuals of a shell fragment wound of the left calf, assigned a 10 percent rating prior to February 26, 2007, and a 20 percent rating effective that date. 
The claims must be reviewed in light of all evidence of record, to include the August 2011 VA examination report.  If the decision as to any issue remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

